DETAILED ACTION
This Office action is in response to the preliminary amendment filed 28 October 2020. Claims 1-10 and 21-30 are pending in this application.
The amendment filed 28 January 2021 is not entered. In the first action interview pilot program, an amendment filed after the pre-interview communication, but before the first action on the merits, is not entered as a matter of right. In order for such an amendment to be entered, applicant would need to file a reply under 37 CFR 1.111 waiving the first action interview and First Action Interview Office action, thereby accepting that the Pre-Interview Communication is the First Office action on the merits. In this case, applicant did not do so, but rather filed the amendment with an interview request form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities.  Appropriate correction is required.
In Claim 3, “each of the timing sequences of the plurality of SSBs correspond to a respective one of the plurality of SSBs” should be corrected to ---each of the timing sequences of the plurality of SSBs corresponds to a respective one of the plurality of SSBs---.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5, 7-10, 21-25, and 27-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yokomakura et al. (US 2019/0373570).
For Claims 1 and 21, Yokomakura teaches a signal transmission method, and a terminal device comprising a processor and input interface configured to execute the method (see paragraphs 11, 166, 168: processor, receiver); the method comprising: 
determining a timing sequence of each of a plurality of synchronization signal blocks (SSBs) in a first cycle (see paragraph 14: SSBs mapped to time position in cycle); and 
receiving each of the plurality of SSBs based on the timing sequence of the respective SSB in the first cycle (see paragraphs 11, 14: receiving indication; paragraphs 62, 63: receiving synchronization signal).  
For Claims 2 and 22, Yokomakura teaches the method, wherein the plurality of SSBs are different SSBs of a same cell, and a time length of the first cycle is equal to a transmission cycle of one of the plurality of SSBs (see paragraphs 99, 102, 103, 105, 110: periodic transmission in cycles; paragraphs  106, 107: PSS, SSS).  
For Claims 3 and 23, Yokomakura teaches the method, further comprising: 
receiving indication information from a network device, wherein the indication information indicates a number of the plurality of SSBs to be sent (see paragraphs 11, 13, 156-158: indication of number);
wherein determining the timing sequence of each of the plurality of SSBs in the first cycle comprises: determining the timing sequence of each of the plurality of SSBs in the first cycle based on the number of the plurality of SSBs, wherein each of the timing sequences of the plurality of SSBs 
For Claims 4 and 24, Yokomakura teaches the method, wherein the timing sequence of each of the plurality of SSBs is a time-domain resource taken by the respective SSB (see paragraphs 14, 87, 88: time domain resources for SSBs).  
For Claims 5 and 25, Yokomakura teaches the method, further comprising: 
receiving indication information from a network device, wherein the indication information indicates the timing sequence of each of the plurality of SSBs in the first cycle (see paragraphs 11, 14: network side provides indication); 
wherein determining the timing sequence of each of the plurality of SSBs in the first cycle comprises: determining the timing sequence of each of the plurality of SSBs in the first cycle based on the indication information (see paragraphs 11, 14, 62, 63: receiving SSBs in accord with indication; paragraphs 107, 108: determining timing).  
For Claims 7 and 27, Yokomakura teaches the method, wherein the indication information is carried in at least one of a broadcast message, a system message, RRC signaling, media access control (MAC) control element (CE) signaling, or downlink control information (DCI) (see paragraphs 13, 158: MIB in physical broadcast channel).  
For Claims 8 and 28, Yokomakura teaches the method, wherein receiving indication information from the network device comprises: receiving the indication information from the network device on a primary carrier (see paragraph 120: LTE, primary cell may be used).  
For Claims 9 and 29, Yokomakura teaches the method, wherein the primary carrier is a carrier in a New Radio (NR) or a Long Term Evolution (LTE) system (see paragraph 120: LTE, primary cell may be used).   
For Claims 10 and 30, Yokomakura teaches the method, wherein each of the plurality of SSBs at least comprises a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (see paragraphs 106, 107: PSS, SSS).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokomakura et al. (US 2019/0373570) as applied to claims 1 and 21 above, and further in view of Qin et al. (US 2019/0173719).
For Claims 6 and 26, while Yokomakura at least shows implicitly how to determine the timing sequences (see Figure 7, paragraphs 107-113), Yokomakura as applied above is not explicit as to, but Qin teaches the method, further comprising: 
receiving indication information from a network device, wherein the indication information indicates a first correspondence of a plurality of correspondences, and each of the plurality of correspondences is a mapping of a respective one of the plurality of SSBs and a timing sequence of the respective SSB in the first cycle (see paragraphs 347, 352, 368: symbol sequence number, subframe number indication); 
wherein determining the timing sequence of each of the plurality of SSBs in the first cycle comprises: determining the timing sequence of each of the plurality of SSBs in the first cycle based on the first correspondence (see paragraph 378: determining time domain position in cycle based on indication).
Thus it would have bene obvious to one of ordinary skill in the art at the time the application was filed to determining the timing sequences as in Qin when implementing the method of Yokomakura.  The motivation would be to provide means for the receiving side to conserve resources by performing detection at an optimum time.

Response to Remarks
With regards to applicant’s remarks received on 28 January 2021, it is first noted that the proposed amendment to claim 3 would overcome the objection to claim 3.

With regards to Claims 1 and 2, with respect to a time length of the first cycle being equal to a transmission cycle of one of the plurality of SSBs, it is noted that paragraph 60 of the pre-grant publication of the instant application indicates that the transmission cycle may be 10 ms. The disclosure also indicates that the SSBs appear in fixed time domain resources in the transmission cycle (see Figure 2 and paragraph 54, for example). Accordingly it does not appear that the transmission cycle is distinguished from the periodicity of the SSBs. Meanwhile, the cited portions of Yokomakura similarly teach the periodic transmission of the SSBs using the same resources in fixed length transmission cycles. See also Figure 6 of Yokomakura. Applicant may be ascribing particular meanings to “first cycle” and “transmission cycle” that are not readily apparent from the disclosure. Applicant may find it helpful to particularly claim such meanings if supported in the disclosure.
With regards to Claim 3 and “determining the timing sequence of each of the plurality of SSBs in the first cycle based on the number of the plurality of SSBs”, please see Figure 7 and cited paragraphs. Yokomakura teaches time division multiplexing; accordingly the number of SSBs indicated informs the UE when to receive the SSBs. These teachings are not obviated by other teachings in Yokomakura relating to beam selection. Moreover, the disclosure of the instant application indicates that the timing sequence is determined based on the indicated number of SSBs in combination with aspects of time division multiplexing (see paragraphs 68-69 of the pre-grant publication). Accordingly, Yokomakura is sufficient to teach a broadest reasonable interpretation of the claims. Applicant is also invited to look at Zhou et al. (US 2018/0227935), cited as pertinent in the pre-interview communication, which also teaches how an indication of a number of SSBs is used to determine the scheduling in a slot (see paragraphs 58, 71).

Other newly found pertinent reference such as Chen et al. (US 2018/0084593) and Wang et al. (US 2019/0182782) teach similar relationships so that a UE can use the indicated number of SSBBs to determine where the SSB falls in the frame. Rune et al. (US 2020/0245228) teaches using transmission number (number of SSBs) to derive parameters relating to the transmission of the SSBs (see paragraphs 10-11, and 68-79).
Applicant may be interested in claiming disclosed features relating to the specifics of how the indication of the number of SSBs is used to determine the timing sequences of the SSBs. Please note that this is not an indication of allowability.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        3/11/2021

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466